                                   Case 19-17544-SMG                  Doc 1        Filed 06/05/19            Page 1 of 8                         6/05/19 5:22PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Seven Stars on the Hudson Corp

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Rockin Jump
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5300 Powerline Road
                                  Fort Lauderdale, FL 33309
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Broward                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https:rockinjump.com/ftlauderdale/x


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
                                       Case 19-17544-SMG                  Doc 1         Filed 06/05/19              Page 2 of 8                      6/05/19 5:22PM

Debtor    Seven Stars on the Hudson Corp                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7131

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                    Case 19-17544-SMG                    Doc 1         Filed 06/05/19            Page 3 of 8                              6/05/19 5:22PM

Debtor   Seven Stars on the Hudson Corp                                                             Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                     Yes.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of      .          Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                         5001-10,000                                 50,001-100,000
                                     50-99
                                     100-199                                          10,001-25,000                               More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 3
                                  Case 19-17544-SMG                    Doc 1         Filed 06/05/19             Page 4 of 8                          6/05/19 5:22PM

Debtor    Seven Stars on the Hudson Corp                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 5, 2019
                                                  MM / DD / YYYY


                             X   /s/ Jens Berding                                                         Jens Berding
                                 Signature of authorized representative of debtor                         Printed name

                                 Title




18. Signature of attorney    X   /s/ Sonya Salkin Slott, Esq.                                              Date June 5, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Sonya Salkin Slott, Esq. 603910
                                 Printed name

                                 The Salkin Law Firm, P.A.
                                 Firm name

                                 P.O. Box 15580
                                 Fort Lauderdale, FL 33318
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     954-423-4469                  Email address      sonya@msbankrupt.com

                                 603910 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                          Case 19-17544-SMG                      Doc 1         Filed 06/05/19                Page 5 of 8                                  6/05/19 5:22PM




 Fill in this information to identify the case:
 Debtor name Seven Stars on the Hudson Corp
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                         Check if this is an
                                                FLORIDA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Avid                                                                                   Unliquidated                                                                        $3,250.00
 72 Johnnycake Hill                                                                     Disputed
 Road
 Middletown, RI
 02842
 Brinks                                                                                 Unliquidated                                                                      $16,590.03
 7373 Solutions                                                                         Disputed
 Center
 Chicago, IL 60677
 Cintas Corporation                                              Cleaning supplies                                                                                            $632.53
 3050 SW 42nd Street
 Fort Lauderdale, FL
 33312
 Mainstreet                                                                                                                                                                 $3,100.00
 Hub/GoDaddy
 14455 North Hayden
 Road, Suite 100
 Scottsdale, AZ
 85260
 Rockin Jump                                                     Royalties,             Unliquidated                                                                      $37,564.06
 Corporation                                                     Insurance,             Disputed
 86 N. University                                                National
 Ave. Ste 350                                                    Marketing Fund
 Provo, UT 84601
 Sky Zone, LLC                                                                                                                                                                $937.87
 1201 W 5th Street
 T-900
 Los Angeles, CA
 90017
 Sound                                                           Marketing                                                                                                  $5,300.00
 Communication
 149 W. 36th Street
 New York, NY 10018
 Staples                                                         Socks                                                                                                      $3,253.11
 PO Box 790322
 Saint Louis, MO
 63179


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case 19-17544-SMG                      Doc 1         Filed 06/05/19                Page 6 of 8                                  6/05/19 5:22PM




 Debtor    Seven Stars on the Hudson Corp                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Sweet Amanda, LLC                                               Vending Machine                                                                                            $1,443.25
 200 South Service
 Road Ste 211
 Roslyn Heights, NY
 11577
 Wells Fargo                                                                            Unliquidated             $1,270,107.66                $618,000.00               $652,107.66
 PO Box 10335                                                                           Disputed
 Des Moines, IA
 50306
 Wells Fargo                                                     Credit Card            Unliquidated                                                                      $20,066.93
 PO Box 29482                                                                           Disputed
 Phoenix, AZ 85038




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 19-17544-SMG   Doc 1   Filed 06/05/19   Page 7 of 8


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




           Avid
           72 Johnnycake Hill Road
           Middletown, RI 02842


           Brinks
           7373 Solutions Center
           Chicago, IL 60677


           Brinks
           1801 Bayberry Court
           Richmond, VA 23226


           Cintas
           800 Cintas Blvd.
           Cincinnati, OH 45262


           Cintas Corporation
           3050 SW 42nd Street
           Fort Lauderdale, FL 33312


           Mainstreet Hub/GoDaddy
           14455 North Hayden Road, Suite 100
           Scottsdale, AZ 85260


           MDG Powerline Holdings, LLC
           c/o David Reimer, Registered Agent
           18001 Collins Ave. 31st Floor
           Sunny Isles Beach, FL 33160


           Rockin Jump Corporation
           86 N. University Ave. Ste 350
           Provo, UT 84601


           Scent Air
           3810 Shutterfly Rd. #900
           Charlotte, NC 28217


           Sky Zone, LLC
           1201 W 5th Street T-900
           Los Angeles, CA 90017


           Sound Communication
           149 W. 36th Street
           New York, NY 10018
Case 19-17544-SMG   Doc 1   Filed 06/05/19   Page 8 of 8



       Staples
       PO Box 790322
       Saint Louis, MO 63179


       Sweet Amanda, LLC
       200 South Service Road Ste 211
       Roslyn Heights, NY 11577


       Wells Fargo
       PO Box 10335
       Des Moines, IA 50306


       Wells Fargo
       PO Box 29482
       Phoenix, AZ 85038


       Wells Fargo
       420 Montgomery Street
       San Francisco, CA 94104


       Wells Fargo
       Kelley, Fulton & Kaplan
       1665 Palm Beach Lakes Blvd. Suite 1000
       West Palm Beach, FL 33401


       Wells Fargo
       PO Box 340214
       Sacramento, CA 95834


       Wells Fargo
       c/o Kelley, Fulton & Kaplan, PL
       1665 Palm Beach Lakes Blvd. Suite 1000
       West Palm Beach, FL 33401


       XBK Management, LLC
       Simply Legal LLP Attn Kristina Wilson
       1200 Brickell Avenue Ste 850
       Miami, FL 33131
